United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
M.S., Appellant

Appearances:
James R. Linehan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2479
Issued: June 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2008 appellant filed a timely appeal from a June 26, 2008 decision of
the Office of Workers’ Compensation Programs that denied his claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he was totally
disabled for the periods June 16 to July 17, 2006 and October 14, 2006 to April 12, 2007.
On appeal, counsel argues that the condition of cervical facet arthropathy should be
added to the accepted conditions and that the June 26, 2008 Office decision provided insufficient
discussion of the medical evidence of record.
FACTUAL HISTORY
On April 5, 2006 appellant, then a 39-year-old former grounds landscaper/labor leader,
filed a Form CA-2, occupational disease claim, alleging that landscaping duties caused severe

carpal tunnel syndrome. His supervisor, Paul L. McCarty, noted that appellant no longer
performed groundskeeper or landscaping duties and was working limited duty at that time,
estimating and planning small construction projects.
Appellant’s previous supervisor,
Richard D. Wright, noted that his job changed in October 2005 to general construction helper.
On May 3, 2006 the Office accepted that appellant sustained employment-related bilateral carpal
tunnel syndrome.
On November 8, 2006 appellant filed a Form CA-7, claim for compensation,
commencing June 16, 2006. He submitted reports from Dr. James A. Rosacker, Board-certified
in orthopedic surgery. In treatment notes dated May 19 and 24, 2006, Dr. Rosacker diagnosed
bilateral carpal tunnel syndrome and bilateral cervical facet arthropathy. He noted physical
findings and advised that appellant would be totally disabled for an additional week and would
need right carpal tunnel decompression surgery. On June 2, 2006 Dr. Rosacker noted that
appellant had eye surgery for a pterygium. He submitted additional reports advising that
appellant remained symptomatic with right carpal tunnel symptoms and needed surgery. On
July 18, 2006 appellant underwent right carpal tunnel decompression surgery. On October 13,
2006 Dr. Rosacker reported that he had right cervical facet arthropathy and bilateral carpal
tunnel symptoms, more on the left than right. He advised that appellant could begin light duties
with a five-pound lifting restriction, no overhead reaching on the right and no forceful or
repetitive gripping. On October 16, 2006 Dr. Rosacker reported that appellant had minimal
carpal tunnel symptoms but increasing pain involving the right cervical, trapezius and
parascapular region, suggestive of cervical facet syndrome. He recommended magnetic
resonance imaging (MRI) scan testing. In reports dated October 27 and November 11, 2006,
Dr. Rosacker advised that appellant continued with symptoms of cervical facet arthropathy and
recommended MRI scan testing. On November 16, 2006 he advised that appellant remained
under his care for treatment of bilateral carpal tunnel syndrome and recommended that cervical
facet arthropathy be added to his accepted conditions, noting that appellant had neck
symptomatology at the time of his initial visit on May 5, 2006 and that his strenuous duties as a
landscaper/carpenter were the inciting factors in this condition. Dr. Rosacker stated that
appellant was totally disabled from May 2006 until October 13, 2006 when he was released for
light work, but was again placed on total disability on October 27, 2006 due to increasing upper
extremity symptoms and noted that he could need left carpal tunnel decompression surgery. He
subsequently advised that appellant remained symptomatic with neck, right shoulder and arm
pain and provided disability slips dated December 15, 2006 to April 13, 2007. January 4, 2007
electromyography (EMG) and nerve conduction studies (NCS) of the right upper extremity were
read as suggestive of mild or early carpal tunnel syndrome.
By decision dated April 12, 2007, the Office denied appellant’s claim for compensation
for the period June 16 to July 17, 2006 or after October 14, 2006. It found that appellant was
entitled to compensation for the period July 18 to October 13, 2006 but that the medical evidence
was insufficient to establish that he was totally disabled for the additional periods due to his
accepted condition.
On April 11, 2008 appellant, through his attorney, requested reconsideration and
submitted additional reports from Dr. Rosacker dated April 13 to 27, 2007. He advised that
appellant’s carpal tunnel and cervical facet symptoms continued and that he remained totally
disabled. On May 25, 2007 Dr. Rosacker reported that appellant was unchanged but he could

2

return to sedentary work with breaks every 30 to 45 minutes, with a five-pound right upper
extremity lifting restriction and no overhead reaching, climbing, pushing or pulling. On June 11,
2007 he again advised that appellant was totally disabled. On June 15, 2007 Dr. Rosacker
reiterated that appellant should consider left carpal tunnel decompression surgery. A June 28,
2007 EMG and NCS demonstrated mild or early left carpal tunnel syndrome with no finding of
ulnar neuropathy. Left carpal tunnel surgery was authorized on July 20, 2007 and the procedure
was performed on August 28, 2007. In reports dated August 30 through October 8, 2007,
Dr. Rosacker noted appellant’s progress following surgery. On October 22, 2007 he reported
that appellant had pain in the right cervical area and hand. On November 5, 2007 appellant had
intermittent left median nerve neuritis suggestive of medial epicondylitis. On November 16,
2007 Dr. Rosacker advised that appellant was increasingly symptomatic with dysthesia pain in
both hands. He recommended pain management. In an April 1, 2008 report, Dr. Rosacker
advised that, although appellant was released for light duty on October 13, 2006, this was not
available. He remained symptomatic with median nerve involvement and left carpal tunnel
syndrome and was unable to work. Dr. Rosacker stated that appellant’s median neuritis was a
residual of his carpal tunnel syndrome and that he remained totally disabled. On April 10, 2006
he diagnosed bilateral carpal tunnel syndrome with right cervical facet arthropathy, checking a
form box “yes” indicating that this was caused or aggravated by employment activity, stating,
“repetitive work activities in federal employment directly caused diagnosed conditions.”
Dr. Rosacker advised that appellant was totally disabled from May 6, 2006 to the present and
recommended pain management and a functional capacity evaluation. He continued to submit
reports reiterating his findings and conclusions. A May 20, 2008 functional capacity evaluation
was reported as not reliable, suggestive of inconsistent physical effort and indicating that
appellant could do more than was demonstrated.
By decision dated June 26, 2006, the Office denied modification of the April 12, 2007
decision, finding that the medical evidence submitted was insufficient to establish that appellant
was entitled to additional disability compensation for the period June 16, 2006 to April 12, 2007.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act,1 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.2 Disability is thus not synonymous with physical impairment, which may or
may not result in an incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act3 and whether a particular injury causes an employee disability for employment is a medical
issue which must be resolved by competent medical evidence.4 Whether a particular injury
1

5 U.S.C. §§ 8101-8193.

2

See Prince E. Wallace, 52 ECAB 357 (2001).

3

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

4

Donald E. Ewals, 51 ECAB 428 (2000).

3

causes an employee to be disabled for work and the duration of that disability, are medical issues
that must be proved by a preponderance of the reliable, probative and substantial medical
evidence.5
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.6 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10
ANALYSIS
When appellant stopped work on June 16, 2006, he was performing limited-duty
estimating and planning small construction projects and was no longer performing duties as a
grounds keeper. Regarding the period June 16 to July 17, 2006, Dr. Rosacker advised that
appellant was totally disabled and recommended right carpal tunnel surgery. He, however, did
not address the job requirements of appellant’s limited-duty position or provide a rationalized
explanation as to why he could not perform such light-duty work. The Board has long held that
medical conclusions unsupported by rationale are of diminished probative value and insufficient
to establish causal relationship.11 Dr. Rosacker’s opinion is therefore insufficient to establish
that appellant was totally disabled for this period.

5

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

See Albert C. Brown, 52 ECAB 152 (2000).

4

Appellant underwent surgery on July 18, 2006 and received compensation until
October 13, 2006 when Dr. Rosacker reported that he could return to light duty. Although
Dr. Rosacker later advised that light duty was not available, there is nothing in the record to
support this assertion as factual and appellant never returned to work. On October 16, 2006 he
reported minimal carpal tunnel symptoms but increased cervical pain.
Dr. Rosacker
recommended that cervical facet arthropathy be added to appellant’s accepted conditions. He
advised that appellant again became totally disabled on October 27, 2006 due to increased upper
symptoms with neck, right shoulder and arm pain and provided disability slips finding that he
was totally disabled through April 13, 2007. The Board finds Dr. Rosacker provided insufficient
medical rationale to establish that appellant was totally disabled due to his accepted condition
from October 14, 2006 to April 12, 2007. While Dr. Rosacker suggested that cervical facet
arthropathy be added to the accepted conditions medical evidence does not address the
relationship of this diagnoses to the accepted carpal tunnel claim or that the Office has issued a
final decision regarding whether this condition was consequential to the accepted claim.12 He
again did not address the job requirements of appellant’s limited-duty position or provide a
rationalized explanation as to how appellant was precluded from performing limited duty.
Medical conclusions unsupported by rationale are of diminished probative value and are
insufficient to establish causal relation.13 Dr. Rosacker’s reports do not provide sufficient
rationale to support that appellant was disabled from his light-duty job for the periods June 16 to
July 17, 2006 or October 14, 2006 to April 12, 2007. Appellant therefore did not meet his
burden of proof.14
CONCLUSION
The Board finds that appellant did not establish that he was totally disabled for the
periods June 16 to July 17, 2006 and October 14, 2006 to April 12, 2007.

12

The Board’s jurisdiction is limited to reviewing final decisions of the Office. 20 C.F.R. § 501.2(c); Karen L.
Yaeger, 54 ECAB 323 (2003).
13

Albert C. Brown, supra note 11.

14

Conard Hightower, 54 ECAB 796 (2003). The Board notes that left carpal tunnel surgery was authorized on
July 20, 2007 and the procedure was performed on August 28, 2007. The Office, however, has not issued a final
decision addressing any period of claimed disability subsequent to April 12, 2007. See supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT that the June 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

